Citation Nr: 0819138	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-22 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to an initial compensable rating for herpes 
simplex I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to May 
1977 and November 1982 to July 2002.

This case comes before the Board of Veterans' Appeals on 
appeal from rating decisions rendered by the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

These issues were previously before the Board in August 2006, 
at which time they were remanded for additional development.  
The case has been returned to the Board for further appellate 
action.

The issue of entitlement to service connection for 
cardiovascular disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  A chronic left hip disorder was not present during active 
duty and no current left hip disorder is etiologically 
related to service.

2.  There is no objective evidence of any active lesions of 
herpes simplex I or any residuals thereof during the initial 
rating period.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).




2.  The criteria for a compensable rating for herpes simplex 
1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7800, 7804, 7810, 7806 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7806, 
7820 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in February 2005 and in August 
2006.  Although these letters were sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for left hip disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the left hip claim is no more 
than harmless error.  Moreover, following the provision of 
the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in December 2007.  There 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was seen in 
June 2001 with left hip complaints.  Trochanteric bursitis 
and meralgia paresthetica were considered possible causes of 
his complaints.  He was also seen with left hip complaints in 
October 2001.  Trochanteric bursitis was diagnosed.  The left 
hip findings on a VA examination performed in connection with 
the veteran's discharge from service in February 2002 were 
normal, although bursitis of the left hip was diagnosed at 
that time.  In view of the normal findings on this 
examination, the Board has concluded that the service medical 
records and the February 2002 VA examination report are not 
sufficient to establish the presence of any chronic left hip 
disorder.

Pursuant to the Board's remand directive, the veteran was 
afforded another VA examination in February 2007.  The claims 
file was reviewed and pertinent medical and service history 
was discussed by the examiner.  An X-ray study in connection 
with this examination disclosed 2 small cystic areas at the 
base of the head of the left femur, which were thought to be 
of no pathological significance.  The only left hip diagnosis 
rendered on this examination was bone cyst.  The examiner 
opined that it is less likely than not that the bone cyst is 
related to the veteran's active service.  In support of his 
opinion, the examiner noted the absence of any evidence of 
the bone cyst in service medical records.  There is no 
contrary medical opinion of record, and there is no other 
post-service medical evidence showing that the veteran has 
any other left hip disorder.

The evidence of a nexus between the veteran's currently 
diagnosed bone spur and his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed a nexus since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for this 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.

Initial Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

During the pendency of this claim, the criteria for 
evaluating disabilities of the skin were revised, effective 
August 30, 2002.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised criteria may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

The criteria in effect prior to August 30, 2002, had no 
specific diagnostic code for evaluating herpes simplex I.  
Therefore, the disability was evaluated by analogy under 38 
C.F.R. § 4.118, Diagnostic Code 7810 (2002), which provides 
that pinta is rated as eczema.  Under the former criteria for 
eczema, a noncompensable evaluation is warranted for slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation was warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

Under the criteria which became effective August 30, 2002, 
infections of the skin not specifically listed, such as 
bacterial, fungal, viral, treponemal, and parasitic diseases, 
are evaluated as disfigurement of the head, face, or neck; 
scars; or dermatitis, depending on the predominant disability 
picture.  38 C.F.R. § 4.118, Diagnostic Code 7820.  As the 
veteran's service-connected herpes simplex virus primary 
involves complaints of chronic outbreaks of lesions, the 
predominant disability picture is most analogous to 
dermatitis.

Dermatitis or eczema covering less than 5 percent of the 
entire body, affecting less than 5 percent of exposed areas; 
and requiring no more than topical therapy during the past 
12-month period warrants a noncompensable evaluation.  
Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).


The veteran's herpes simplex virus could also be rated by 
analogy pursuant to Diagnostic Code 7800, disfigurement of 
the head, face or neck.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable rating is assigned if 
the disfigurement is slight and a 10 percent rating is 
assigned if the disfigurement is moderate.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002)

The new criteria provide that a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A Note provides that 
the eight characteristics of disfigurement are: skin 
indurated and inflexible in an area exceeding six square 
inches; underlying soft tissue missing in an area exceeding 
six square inches; skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc)in an area exceeding six square 
inches; skin hypo-or hyperpigmented in an area exceeding six 
square inches; scar adherent to the underlying tissue; 
surface contour of scar elevated or depressed on palpation; 
scar at least one-quarter inch in length; or scar five or 
more inches in length.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2007).

Finally, the veteran's herpes simplex may be rated by 
pursuant to Diagnostic Code 7804, for scars that are 
superficial, tender and painful on objective demonstration.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 2006).  
Under both the old, and revised regulations, a maximum rating 
of 10 percent may be assigned under Diagnostic Code 7804.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Following its review of the evidence the Board concludes that 
the veteran's skin disability does not warrant a compensable 
rating.

Here, while service medical records show a history of cold 
sores and the use of suppressive treatment, the pre-discharge 
February 2002 VA examination disclosed that no cold sores 
were present.  An October 2003 outpatient note addressing the 
veteran's complaints of herpes and his need for suppressive 
medication, includes negative physical findings with respect 
to herpetic lesions or residual sores or scarring.  In 
addition, the February 2007 VA examiner found that none of 
the veteran's body surface was currently affected by his 
herpes simplex I.  While she did note the veteran's history 
of outbreaks, as documented by service medical records, and 
his current complaints of feeling isolated and stigmatized at 
work when a lesion appears, she did not note any current 
manifestations of the disability.  

The Board has considered the veteran's contention that he has 
cold sores on multiple occasions during the year, but has 
found the absence of any evidence of herpetic lesions during 
numerous outpatient visits and VA examinations is more 
probative in establishing the current severity of the 
disability than are his contentions.  The veteran has also 
contended that all of his skin disabilities, including post 
surgical scarring and xerotic eczema, affect a large surface 
area of his skin, but here, the only claim on appeal is the 
herpes simplex I claim.  

In essence, there is no objective evidence of any herpetic 
skin lesions or residuals thereof during the initial rating 
period.  Therefore, the disability does not warrant a 
compensable rating under the former or current criteria.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Service connection for a left hip disability is denied.

An initial compensable rating for herpes simplex I is denied.


REMAND

In the August 2006 remand, the Board directed the originating 
agency to provide the veteran with a VA examination to 
determine the nature and etiology of all currently present 
cardiovascular disorders.  The veteran was afforded the 
required examination in October 2007.  The examiner 
determined that the veteran has hypertension and no cardiac 
disorder.  Unfortunately, he failed to provide an opinion 
concerning the etiology of the veteran's hypertension.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The claims folder should be returned 
to the VA physician who performed the 
October 2007 cardiovascular examination.  
The physician should be requested to 
provide an addendum expressing his 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's hypertension originated during 
active duty or is otherwise etiologically 
related to his active service.  The 
rationale for the opinion should also be 
provided.

2.  If the October 2007 examiner is no 
longer available, the required opinion 
with supporting rationale should be 
obtained from another physician with 
appropriate expertise.  Another 
examination of the veteran should only be 
performed if it is determined to be 
necessary by the person providing the 
opinion.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim for 
service connection for cardiovascular 
disability.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


